        Case 3:19-cv-00707-JWD-EWD          Document 33       04/15/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

ASHLEY NICHOLE MAJOR BARES, ET AL.
                                                        CIVIL ACTION
VERSUS
                                                        NO.     19-707-JWD-EWD
PROGRESSIVE GULF INSURANCE
COMPANY, ET AL.
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 32) dated March 28, 2020, to which no objection

was filed;

       IT IS ORDERED that the Motion for Leave to File First Supplemental and Amending

Petition, (Doc. 17) filed by Plaintiffs, Ashley Nicole Major Bares and James Wesley Major,

is GRANTED, and this matter is REMANDED to the 18th Judicial District Court for the

Parish of West Baton Rouge, State of Louisiana.

       IT IS FURTHER ORDERED that the Motion to Remand, (Doc. 11) filed by

Plaintiffs, Ashley Nicole Major Bares and James Wesley Major, is DENIED AS MOOT.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on April 15, 2020.


                                                S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
